DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-4 and 6-14) in the reply filed on 10 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Claims 15, 17-19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 September 2021, as described above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 uses the term “and/or” this is indefinite because it is unclear whether the limitation is required or not.  Similarly Claim 11 has language suggesting a preferable arrangement.  The use of the term “preferably” has been found to be indefinite because it is unclear if the limitation is required or just preferable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howa Textile Inc. (JP07-045133(Google translation provided JPH0721312U) Figures correspond to reference as provided by Applicant) (Hereinafter referred to as Howa).
Regarding Claim 1: Howa disclose a fiber block molding apparatus (material is fiber reinforced plastic see pg. 3 of translation about 3inches from bottom) for molding a heated three-dimensional fiber block article from a fiber blank comprising a thermally activated binding agent (Polypropylene (intended use, the workpiece is not part of the apparatus), the apparatus  comprising: - a mold, the mold having a lower part (61) and an upper part (62) (Figure 1), wherein the lower and the upper parts of the mold form between them a cavity (Fig. 1)  for forming the fiber blank (intended use) into the fiber block article upon closing the mold; - a heater (50) for heating the fiber blank (intended use) before molding it to activate the binding agent (intended use); - a conveyor system (42) for receiving the fiber blank to be molded at a receiving position, transporting the fiber blank via the heater for activation of the binding agent (intended use), and delivering the heated fiber blank into the lower part of the mold at a delivery end of the conveyor system (Figure 1), wherein the delivery end is arranged on a vertically 
Regarding Claim 2: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further disclose the heater to heat via forced air (see pg. 3 of translation about 1/3 from bottom).
Regarding Claim 3: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further disclose wherein the conveyor system comprises a conveyor belt (Figures 1-11).
Regarding Claim 6: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further disclose wherein the lower part and the upper part of the mold are vertically movable relative to each other to close the mold (Figures 1-11).
Regarding Claims 12: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further discloses wherein the conveyor system comprises a conveyor belt (42), 
Regarding Claim 13: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further disclose wherein the conveyor system comprises a conveyor belt  for receiving, at the receiving position, the fiber blank to be molded, and transporting the fiber blank via the heater, and a conveyor shuttle, to the mold, the conveyor shuttle comprising the delivery end and being arranged for receiving the heated fiber blank from the conveyor belt and feeding it to the lower part of the mold, the horizontal position shifting arrangement being arranged for shifting the horizontal position of the delivery end by displacing the conveyor shuttle whilst feeding the heated fiber blank to the lower part of the mold to lay it thereon (Shown in Figures 1-11).
Regarding Claims 14: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa further disclose wherein the lower part of the mold may be shifted by the horizontal position shifting arrangement from a first position, in which the delivery end of the conveyor system is arranged between the distal end and the proximal end of the lower part of the mold, and a second position, in which the delivery end of the conveyor system is arranged closer to the proximal end than to the distal end of the lower part of the mold, but not between the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Howa Textile Inc. (JP07-045133(Google translation provided JPH0721312U) Figures correspond to reference as provided by Applicant) (Hereinafter referred to as Howa).
Regarding Claim 4: Howa disclose the apparatus as described above in the rejection of Claim 3.  Howa further disclose wherein the heater (300) is arranged for pushing heated air through the fiber blank (as described above), whereby the fiber blank is heated to activate the binding agent (intended use), but fail to specifically disclose wherein the conveyor belt is a permeable conveyor belt, whereby the heated air pushed through the fiber blank by the heater  may pass through the conveyor belt, however mesh or permeable conveyor belts are well known in the art of composites.  Therefore absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found it obvious to provide a mesh belt to aid in the heating of the composite.
Regarding Claims 7-9: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa fail to specifically disclose wherein the lower part of the mold is provided with a first set of channels for a cooling fluid, and/or wherein the upper part of the mold is provided with a second set of channels for a cooling fluid, whereby the temperature of the mold may be controlled and the molded fiber block article cooled by passing a cooling fluid through the channels; preferably both the lower part of the mold, and the upper part of the mold, respectively, are provided with channels for a cooling fluid.  However cooling channels in molds are well known and routine in the art.  Absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have easily conceived of providing cooling channels in the mold to help cool and solidify the molded composite. 
Regarding Claim 10: Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa fail to specifically disclose wherein the lower part of the mold comprises a first main part and a first replaceable insert part, the first insert part having a surface structure, such as an indentation, defining the lower part of the cavity, and wherein the upper part of the mold 
Regarding Claim 11:Howa disclose the apparatus as described above in the rejection of Claim 1.  Howa disclose a conveyor having a conveyor belt and two shafts as described above in the rejection of Claim 12 but fails to describe a stretching shaft, preferably the stretching shaft being arranged between the delivery end of the conveyor system and the heater, for keeping the conveyor belt stretched, the horizontal position shifting arrangement being arranged for shifting the horizontal position of the delivery end relative the mold by displacing the first turning shaft horizontally whilst feeding the heated fiber blank to the lower part of the mold to lay it thereon, and the conveyor system being arranged for keeping the conveyor belt stretched by displacing the stretching shaft in co-ordination with the displacement of the first turning shaft. However a person having ordinary skill in the art at the time of invention, and in light of the teachings of Howa, would have found other methods of moving the conveyor end to supply material to the mold to be a matter of routine engineering well within the skill of a routineer in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744